DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 17668659, entitled: BEVERAGE DISPENSER WITH CONTAINER ENGAGEMENT FEATURES, filed on 02/10/2022.  Claims 1-26 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rider et al. (U.S. Pat. 10519021).
	Regarding claim 13, Rider discloses a beverage dispensing device 1, comprising: a base 2 to engage with a neck of a beverage container 700; a body 3 movably mounted to the base 2 between upper (Fig. 1) and lower (Fig. 2) positions and having a needle 200 attached to and extending from the body 3 (as seen in Fig. 1), the needle 200 being arranged to be inserted through a closure 730 of the beverage container 700 to introduce pressurized gas 100 into the beverage container 700 and extract beverage 710 from the container 700 (as seen in Fig. 3); a first sensor arranged to detect that the container neck is engaged by the base 2 (as discussed in col. 11, lines 34-41); and a second sensor arranged to detect that the needle 200 is inserted through the closure 730 of the beverage container 700 (as discussed in col. 8, lines 45-50).
	Regarding claim 14, Rider discloses the device 1, further comprising a controller 34 arranged to enable gas flow if the first sensor detects engagement of the container 700 with the base 2 and the second sensor detects the needle 200 inserted through the closure 730 (as discussed in col. 8, lines 45-50).
	Regarding claim 15, Rider discloses the device 1, where the base 2 includes a clamp 4 to engage with a neck of the container 700, and where the first sensor detects that the clamp 4 has engaged with the container neck (as discussed in col. 11, lines 34-41).
	Regarding claim 16, Rider discloses the device 1, where the first sensor includes a switch that is actuated by contact of a container neck engaged by the clamp 4 (as discussed in col. 17, lines 38-40).
	Regarding claim 17, Rider discloses the device 1, where the base 2 includes a stop 202 arranged to contact a top of a neck of the container 700 when the container neck is engaged by the base 2, and where the first sensor includes a switch that is actuated by contact of the top of the container neck with the switch (see discussion in col. 17, lines 38-40).
	Regarding claim 18, Rider discloses the device 1, where the stop 202 includes a needle guide arranged to guide movement of the needle 200 through the closure 730 of the container 700 (as discussed in col. 6, lines 21-24).
	Regarding claim 19, Rider discloses the device 1, where the body 3 is movable relative to the base 2 between an upper position (in Fig. 1) and a lower position (in Fig. 2), the second sensor includes a switch that is actuated when the body 3 is in the lower position relative to the base 2 (as discussed in col. 17, lines 38-40), and the second sensor is arranged to detect that the needle 200 is inserted through the closure 730 of the beverage container 700 when the first sensor detects that the base 2 is engaged with a container neck and the second sensor switch is actuated to indicate the body 3 is in the lower position (Fig. 2).  The Examiner notes that Rider discusses the ability of the sensor to detect the position of the components of the device 1, with respect to each other, depending on the needs of the user, in col. 7, lines 19-22 and col. 11, lines 19-20.
	Regarding claim 20, Rider discloses the device 1, where the body 3 includes a clamp 4 to engage with the container neck, the first sensor is actuated by a container neck engaged by the clamp 4, and the second sensor detects the body is in a lower position (Fig. 2) relative to the clamp 4 to indicate that the needle 200 is inserted through the closure 730 (as implied in col. 11, lines 19-20).
	Regarding claim 21, Rider discloses the device 1, where the first sensor includes a switch that is actuated by the container neck (see discussion in col. 17, lines 38-40), and the second sensor includes a switch that is actuated by the body 3 at the lower position relative to the clamp 4 (as implied in col. 17, lines 40-44).
	Regarding claim 22, Rider discloses the device 1, further comprising a controller 34 arranged to enable gas flow only if the first sensor switch is actuated by the container neck and the second sensor switch is actuated by the body at the lower position (see discussion in col. 7, lines 37-42).
	Regarding claim 23, Rider discloses the device 1, where the controller 34 includes a container orientation sensor 35 arranged to detect an orientation of a container 700 engaged by the clamp 4, the controller 34 being arranged to deliver pressurized gas 100 to the needle 200 when the container orientation sensor 35 detects the engaged container 700 is oriented to pour beverage from the container 700 (as discussed in col. 7, lines 31-35).
	Regarding claim 24, Rider discloses the device 1, where the controller 34 is arranged to deliver suitable pressurized gas 100 into the container 700 via the needle 200 to dispense a defined volume of beverage 710 (as implied in col. 7, lines 19-23).
	Regarding claim 25, Rider discloses the device 1, where the clamp 4 includes two clamp arms 41 that are opposed to each other and biased towards each other (via springs 47) to engage the container neck.
	Regarding claim 26, Rider discloses the device 1, where the body 3 is movable between the upper position (as seen in Fig. 1) and the lower position (as seen in Fig. 2) relative to the base 2, the device 1 further comprising a latch that releasably locks the body 3 in the upper position (shown in Fig. 1) until the first sensor is actuated by the container neck, the latch arranged to release the body 3 for movement from the upper position (Fig. 1) to the lower position (Fig. 2) to insert the needle 200 through the closure 730 upon actuation of the first sensor (see discussion in col. 15, lines 30-34).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rider et al.
Concerning method claims 1-12, in view of the structure disclosed by Rider et al. above, the method of operating the device would have been obvious, since Rider’s device provides the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of Rider et al. is capable of performing the claimed process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In addition to the reference to Rider above, the Examiner submits the Notice of References Cited (PTO-892).  U.S. Pats. 20190322466 to Schulnig, 10258937 to Hubbard, Jr. et al., and 20150297461 to Fangrow disclose beverage dispensers with container holders and stoppers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        2-Dec-22